Exhibit 10.3

 

PENN NATIONAL GAMING, INC.

 

2008 LONG TERM INCENTIVE
COMPENSATION PLAN

 

Effective November 12, 2008, as amended

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

ARTICLE I PURPOSE

1

 

 

ARTICLE II DEFINITIONS AND CONSTRUCTION

1

 

Section 2.1

Definitions

1

 

Act

1

 

Award

1

 

Award Agreement

1

 

Beneficiary

1

 

Board

1

 

Cause

2

 

Chairman

2

 

Change of Control

2

 

Code

3

 

Committee

3

 

Common Stock

3

 

Company

3

 

Date of Grant

3

 

Director

3

 

Disability

3

 

Effective Date

3

 

Employee

4

 

Fair Market Value

4

 

Grantee

4

 

Grantor

4

 

Holder

4

 

Incentive Stock Option or ISO

4

 

Non-Qualified Stock Option

4

 

Nonreporting Person

4

 

Option or Stock Option

4

 

Option Period

4

 

Option Price

4

 

Other Award

4

 

Performance Goals

4

 

Phantom Stock Unit

5

 

Phantom Stock Unit Award

5

 

Plan

5

 

Reporting Person

5

 

Restricted Period

5

 

Restricted Stock

5

 

Restricted Stock Award

5

 

Retirement

5

 

i

--------------------------------------------------------------------------------


 

 

Rule 16b-3

5

 

SAR Base Amount

5

 

Stock Appreciation Right or SAR

5

 

Stock Appreciation Right Award

5

 

Stock Option Award

5

 

Subsidiary

5

 

Ten Percent Shareholder

6

 

Section 2.2

Construction

6

 

 

ARTICLE III STOCK AVAILABLE FOR AWARDS

6

 

Section 3.1

Common Stock

6

 

Section 3.2

Number of Shares Deliverable

6

 

Section 3.3

Reusable Shares

6

 

 

ARTICLE IV AWARDS AND AWARD AGREEMENTS

7

 

Section 4.1

General

7

 

Section 4.2

Eligibility

7

 

Section 4.3

Terms and Conditions; Award Agreements

7

 

4.3.1 Terms and Conditions

8

 

4.3.2 Award Agreements

8

 

 

ARTICLE V OPTIONS

8

 

Section 5.1

Award of Options

8

 

5.1.1 Grants

8

 

5.1.2 Types of Options

8

 

5.1.3 Maximum Award To An Individual

8

 

5.1.4 Internal Revenue Code Limits

8

 

Section 5.2

Option Price

9

 

Section 5.3

Option Periods

9

 

Section 5.4

Exercisability

9

 

5.4.3 Method of Exercise

9

 

Section 5.5

Time and Method of Payment for Options

9

 

5.5.1 Form of Payment

9

 

5.5.2 Time of Payment

10

 

5.5.3 Methods for Tendering Shares

10

 

Section 5.6

Delivery of Shares Pursuant to Exercise of Option

10

 

 

ARTICLE VI STOCK APPRECIATION RIGHTS

10

 

Section 6.1

Award of SARs

10

 

6.1.1 Grants

10

 

6.1.2 Maximum Award To An Individual

10

 

6.1.3 SAR Base Amount

10

 

Section 6.2

SAR Periods

11

 

Section 6.3

Exercisability

11

 

ii

--------------------------------------------------------------------------------


 

 

Section 6.4

Method of Exercise

11

 

Section 6.5

Payment Amount, Time and Method of Payment With Respect to SARs

11

 

Section 6.6

Nature of SARs

11

 

 

ARTICLE VII RESTRICTED STOCK AWARDS

12

 

Section 7.1

Grants

12

 

Section 7.2

Maximum Award to An Individual

12

 

Section 7.3

Restricted Period

12

 

Section 7.4

Restrictions and Forfeiture

12

 

Section 7.5

Issuance of Stock and Stock Certificate(s)

12

 

7.5.1 Issuance

12

 

7.5.2 Custody and Registration

13

 

Section 7.6

Shareholder Rights

13

 

Section 7.7

Delivery of Shares

13

 

 

ARTICLE VIII PHANTOM STOCK UNIT AWARDS

13

 

Section 8.1

Grants

13

 

Section 8.2

Maximum Award to An Individual

14

 

Section 8.3

Vesting of Phantom Stock Unit Awards

14

 

Section 8.4

Cash Value of Phantom Stock Unit Payments

14

 

Section 8.5

Time of Payment

14

 

Section 8.6

Nature of Phantom Stock Units

14

 

 

ARTICLE IX OTHER AWARDS

14

 

Section 9.1

Grants

14

 

Section 9.2

Maximum Award to An Individual

15

 

9.2.1 Awards Denominated or Payable with Reference to Common Stock

15

 

9.2.2 Awards Denominated or Payable with Reference to Cash

15

 

Section 9.3

Description of Other Awards

15

 

 

ARTICLE X TERMINATION OF EMPLOYMENT OR CESSATION OF BOARD SERVICE

15

 

Section 10.1

Stock Options and SARs

15

 

Section 10.2

Restricted Stock and Phantom Stock Units

15

 

Section 10.3

Date of Termination of Employment

16

 

Section 10.4

Specified Employee Restriction

16

 

Section 10.5

Immediate Forfeiture; Acceleration

16

 

Section 10.6

Terms of Award Agreement

16

 

 

ARTICLE XI CERTAIN TERMS APPLICABLE TO ALL AWARDS

16

 

Section 11.1

Withholding Taxes

16

 

Section 11.2

Adjustments to Reflect Capital Changes

17

 

iii

--------------------------------------------------------------------------------


 

 

11.2.1 Recapitalization, etc

17

 

11.2.2 Sale or Reorganization

17

 

11.2.3 Options to Purchase Stock of Acquired Companies

17

 

Section 11.3

Failure to Comply with Terms and Conditions

18

 

Section 11.4

Regulatory Approvals and Listing

18

 

Section 11.5

Restrictions Upon Resale of Stock

18

 

Section 11.6

Reporting Person Limitation

19

 

 

ARTICLE XII ADMINISTRATION OF THE PLAN

19

 

Section 12.1

Committee

19

 

Section 12.2

Committee Actions

19

 

Section 12.3

Designation of Beneficiary

19

 

Section 12.4

No Right to an Award or to Continued Employment

19

 

Section 12.5

Discretion of the Grantor

20

 

Section 12.6

Indemnification and Exculpation

20

 

12.6.1 Indemnification

20

 

12.6.2 Exculpation

20

 

Section 12.7

Unfunded Plan

20

 

Section 12.8

Inalienability of Rights and Interests

21

 

Section 12.9

Awards Not Includable for Benefit Purposes

21

 

Section 12.10

No Issuance of Fractional Shares

21

 

Section 12.11

Modification for International Grantees

22

 

Section 12.12

Leaves of Absence

22

 

Section 12.13

Communications

22

 

12.13.1 Communications by the Grantor

22

 

12.13.2 Communications by the Directors, Employees, and Others

22

 

Section 12.14

Parties in Interest

22

 

Section 12.15

Severability

23

 

Section 12.16

Compliance with Laws

23

 

Section 12.17

No Strict Construction

23

 

Section 12.18

Modification

23

 

Section 12.19

Governing Law

23

 

 

ARTICLE XIII CHANGE OF CONTROL

23

 

Section 13.1

Options and SARS

23

 

Section 13.2

Restricted Stock Awards and Phantom Stock Unit Awards

24

 

 

ARTICLE XIV AMENDMENT AND TERMINATION

24

 

Section 14.1

Amendment; No Repricing

24

 

Section 14.2

Suspension or Termination

24

 

 

ARTICLE XV SECTION 409A

25

 

iv

--------------------------------------------------------------------------------


 

ARTICLE XVI EFFECTIVE DATE AND TERM OF THE PLAN

25

 

v

--------------------------------------------------------------------------------


 

PENN NATIONAL GAMING, INC.

2008 LONG TERM INCENTIVE COMPENSATION PLAN

 

ARTICLE I
PURPOSE

 

The 2008 Long Term Incentive Compensation Plan is intended to advance the
interests of Penn National Gaming, Inc., a Pennsylvania corporation, and its
shareholders by providing a means by which the Company and its subsidiaries and
affiliates shall be able to motivate directors and selected key employees
(including officers) to direct their efforts to those activities that will
contribute materially to the Company’s success.  The Plan is also intended to
serve the best interests of the shareholders by linking remunerative benefits
paid to employees who have substantial responsibility for the successful
operation, administration and management of the Company and/or its subsidiaries
and affiliates with the enhancement of shareholder value while such key
employees increase their proprietary interest in the Company.  Finally, the Plan
is intended to enable the Company to attract and retain in its service highly
qualified persons for the successful conduct of its business.

 

ARTICLE II
DEFINITIONS AND CONSTRUCTION

 

Section 2.1            Definitions

 

The following words and phrases when used in the Plan with an initial capital
letter, unless their context clearly indicates to the contrary, shall have the
respective meanings set forth below in this Section 2.1:

 

Act.  The Securities Exchange Act of 1934, as now in effect or as hereafter
amended from time to time. References to any Section or Subsection of the Act
are to such Section or Subsection as the same may from time to time be amended
or renumbered and/or any comparable or succeeding provisions of any legislation
that amends, supplements or replaces such Section or Subsection.

 

Award.  A grant of one of the following under the Plan: “Stock Option Award”;
“Stock Appreciation Right Award”; “Restricted Stock Award”; “Phantom Stock Unit
Award”; and “Other Award”; all as further defined herein.

 

Award Agreement.  The written instrument delivered by the Company to a Grantee
evidencing an Award, and setting forth such terms and conditions of the Award as
may be deemed appropriate by the Grantor. The Award Agreement shall be in a form
approved by the Grantor, and once executed, shall be amended from time to time
to include such additional or amended terms and conditions as the Grantor may
specify after the execution in the exercise of his or its, as the case may be,
powers under the Plan.

 

Beneficiary.  Any individual, estate or trust who or which by designation of the
a Holder pursuant to Section 12.3 or operation of law succeeds to the rights and
obligations of the Holder under the Plan and one or more Award Agreements.

 

Board.  The Board of Directors of the Company, as it may be constituted from
time to time.

 

1

--------------------------------------------------------------------------------


 

Cause.  Fraud, embezzlement, theft or dishonesty against the Company, conviction
of a felony, willful misconduct, being found unsuitable by a regulatory
authority having jurisdiction over the Company, willful and wrongful disclosure
of confidential information, engagement in competition with the Company and any
other conduct defined as cause in any agreement between a Grantee and the
Company or any Subsidiary, in each case during employment with the Company and
all Subsidiaries or service as a Director, as the case may be.

 

Chairman.  The Chairman of the Board of the Company or his designee(s).

 

Change of Control.

 

(a)           With respect to Awards that are not “deferred compensation” under
Section 409A of the Code, any of the following events shall constitute a Change
of Control for purposes of this Plan:

 

(i)            the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Act) of fifty
percent (50%) or more of either (A) the then outstanding shares of the Company
(the “Outstanding Company Shares”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this Subsection (i), the following acquisitions
shall not constitute a Change of Control: (1) any acquisition directly from the
Company; (2) any acquisition by the Company; (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or (4) any acquisition pursuant to a
transaction which complies with clauses (A), (B) and (C) of
Subsection (iii) below; or

 

(ii)           approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company; or

 

(iii)          consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another entity (each, a “Corporate Transaction”),
in each case, unless, following such Corporate Transaction, (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Shares and Outstanding Company
Voting Securities immediately prior to such Corporate Transaction beneficially
own, directly or indirectly, more than fifty percent (50%) of, respectively, the
then outstanding shares and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation or other entity resulting from such
Corporate Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction of the Outstanding Company Shares and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan or related trust of the Company or such corporation resulting from
such Corporate Transaction) beneficially owns, directly or indirectly, twenty
percent (20%) or more of, respectively, the then outstanding shares of the
corporation resulting from such Corporate Transaction or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership of the Company existed prior to the

 

2

--------------------------------------------------------------------------------


 

Corporate Transaction and (C) at least a majority of the members of the board of
directors of the corporation (or other governing board of a non-corporate
entity) resulting from such Corporate Transaction were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Corporate Transaction; or

 

(iv)          individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least two-thirds (2/3)
of the directors then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

 

(b)           With respect to Awards that are “deferred compensation” under
Section 409A of the Code, each of the foregoing events shall only be deemed to
be a Change of Control for purposes of the Plan to the extent such event
qualifies as a “change in control event” for purposes of Section 409A of the
Code. The Grantor shall be entitled to amend or interpret the terms of any Award
to the extent necessary to avoid adverse Federal income tax consequences to a
Grantee under Section 409A of the Code.

 

Code.  The Internal Revenue Code of 1986, amended from time to time, and any
successor thereto, the Treasury Regulations thereunder and other relevant
interpretive guidance issued by the Internal Revenue Service or the Treasury
Department. Reference to any specific section of the Code shall be deemed to
include such regulations and guidance, as well as any successor provision of the
Code.

 

Committee.  The Compensation Committee of the Board.

 

Common Stock.  Common stock of the Company, par value $.01.

 

Company.  Penn National Gaming, Inc., a Pennsylvania corporation, and its
successors and assigns.

 

Date of Grant.  The date as of which the Grantor grants an Award.

 

Director.  A member of the Board who is not also an employee of the Company or
any Subsidiary.

 

Disability.  A physical or mental impairment sufficient to make the Grantee who
is an Employee eligible for benefits under the Company’s or Subsidiary’s
long-term disability plan in which the Grantee is a participant. A Grantee who
is a Director shall be treated as having a Disability if a physical or mental
impairment would have made the Director eligible for benefits under the
Company’s long-term disability plan had the Director been an Employee.

 

Effective Date.  November 12, 2008, the date on which the shareholders of the
Company approved the Plan.

 

3

--------------------------------------------------------------------------------


 

Employee.  An employee of the Company or any Subsidiary or “parent corporation”
within the meaning of Section 424(e) of the Code.

 

Fair Market Value.  With respect to the Common Stock on any day, (i) the closing
sales price on the immediately preceding business day of a share of Common Stock
as reported on the principal securities exchange on which shares of Common Stock
are then listed or admitted to trading, or (ii) if the Common Stock is not
listed or admitted to trading on a securities exchange, as determined in a
manner specified by the Committee determined in accordance with Section 409A of
the Code. A “business day” is any day on which the relevant market is open for
trading.

 

Grantee.  An Employee or former Employee of the Company or any Subsidiary to
whom an Award is or has been granted. With respect to an Award, other than an
Incentive Stock Option, a Director to whom an Award is or has been granted is
also a Grantee.

 

Grantor.  With respect to an Award granted to an Employee, the Committee or the
Chairman, as the case may be, that grants the Award. With respect to an Award
granted to a Director, the Board or Committee is the Grantor.

 

Holder.  The individual who holds an Award, who shall be the Grantee or a
Beneficiary.

 

Incentive Stock Option or ISO.  An Option that is intended to meet, and
structured with a view to satisfying, the requirements of Section 422 of the
Code and is designated by the Grantor as an Incentive Stock Option.

 

Non-Qualified Stock Option.  An Option that is not designated by the Grantor as
an Incentive Stock Option, or an Option that is designated by the Grantor as an
Incentive Stock Option if it does not satisfy the requirements of Section 422 of
the Code.

 

Nonreporting Person.  A Grantee who is not subject to Section 16 of the Act.

 

Option or Stock Option.  A right granted pursuant to Article V.

 

Option Period.  The period beginning on the Date of Grant of an Option and
ending on the date the Option terminates.

 

Option Price.  The per share price at which shares of Common Stock may be
purchased upon exercise of a particular Option.

 

Other Award.  Awards granted pursuant to Article IX.

 

Performance Goals.  One or more of the following performance criteria, either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit or related company, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to a previous year’s results or to a
designated comparison group, in each case as specified by the Grantor in the
Award: free cash flow, EBITDA, sales, revenue, revenue growth, income, operating
income, net income, net earnings, earnings per share, return on total capital,
return on equity, cash flow, operating profit and margin rate, gross margins,
debt leverage (debt to capital), market capitalization, total enterprise value
(market capitalization plus debt), total shareholder return and stock price.
With respect to any Award that is intended to be “performance-based

 

4

--------------------------------------------------------------------------------


 

compensation” under Section 162 of the Code, (i) the outcome of the Performance
Goals must be substantially uncertain at the time the Grantor establishes the
Performance Goals, and (ii) to the extent consistent with Section 162 of the
Code, the Grantor shall appropriately adjust any Performance Goal to take into
account the impact of any of the following events on the Company that occurs
during the period to which such Performance Goal is applied: asset write-downs;
litigation, claims, judgments, settlements; currency fluctuations and other
non-cash charges; changes in applicable law, rule or regulation or accounting
principles; accruals for reorganization and restructuring programs; costs
incurred in the pursuit of acquisition opportunities; strikes, delays or similar
disruptions by organized labor, guilds or horsemen’s organizations; national
macroeconomic conditions; terrorism and other international hostilities;
significant regional weather events; and any other extraordinary, unusual or
non-recurring as described in Accounting Principles Board Opinion No. 30 and/or
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s securities filings. Any Award may be
granted subject to the attainment of such Performance Goals as determined by the
Grantor.

 

Phantom Stock Unit.  A right granted under Article VIII.

 

Phantom Stock Unit Award.  An Award of Phantom Stock Units under Article VIII.

 

Plan.  Penn National Gaming, Inc. 2008 Long Term Incentive Compensation Plan, as
set forth herein and as amended from time to time.

 

Reporting Person.  A Grantee who is subject to Section 16 of the Act.

 

Restricted Period.  The period of time beginning with the Date of Grant of a
Restricted Stock Award or Phantom Stock Unit Award and ending when the
Restricted Stock or Phantom Stock Unit is forfeited or when all conditions for
vesting are satisfied.

 

Restricted Stock.  Shares of Common Stock issued pursuant to a Restricted Stock
Award.

 

Restricted Stock Award.  An Award of Restricted Stock under Article VII.

 

Retirement.  Termination of service by the Grantee on or after the normal
retirement date under a plan maintained by the Company or a Subsidiary in which
the Grantee is a participant or under an applicable Company policy or procedure
or as otherwise agreed to by the Company.

 

Rule 16b-3.  Rule 16b-3 of the General Rules and Regulations under the Act, or
any law, rule, regulation or other provision that may hereafter replace such
Rule.

 

SAR Base Amount.  An amount set forth in the Award Agreement for a SAR.

 

Stock Appreciation Right or SAR.  A right granted under Article VI.

 

Stock Appreciation Right Award.  An Award of Stock Appreciation Rights under
Article VI.

 

Stock Option Award.  An Award of Options under Article V.

 

Subsidiary.  Any corporation, partnership, joint venture or other entity in
which the Committee has determined that the Company had made, directly or
indirectly through one or more intermediaries, a substantial investment or
commitment, including, without limit, through the purchase of equity or debt

 

5

--------------------------------------------------------------------------------


 

or the entering into of a management agreement or joint operating agreement. In
the case of Incentive Stock Options, Subsidiary shall mean any entity that
qualifies as a “subsidiary corporation” of the Company under Section 424(f) of
the Code.

 

Ten Percent Shareholder.  A person owning shares possessing more than 10% of the
total combined voting power of all classes of shares of the Company, any
subsidiary corporation (within the meaning of Section 424(f) of the Code) or
parent corporation (within the meaning of Section 424(e) of the Code).

 

Section 2.2            Construction

 

Whenever any words are used herein in the masculine gender, they shall be
construed as though they were also used in the feminine gender in all cases
where they would so apply, and wherever any words are used herein in the
singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply. Headings of Sections and
Subsections of the Plan are inserted for convenience of reference, are not a
part of the Plan, and are not to be considered in the construction hereof. The
words “hereof”, “herein”, “hereunder” and other similar compounds of the word
“here” shall mean and refer to the entire Plan, and not to any particular
provision or Section. The words “includes”, “including” and other similar
compounds of the word “include” shall mean and refer to including without
limitation. All references herein to specific Articles, Sections or Subsections
shall mean Articles, Sections or Subsections of this document unless otherwise
qualified.

 

ARTICLE III
STOCK AVAILABLE FOR AWARDS

 

Section 3.1            Common Stock

 

Shares of Common Stock may be delivered under the Plan, such shares to be made
available from authorized but unissued shares or from shares reacquired by the
Company, including shares purchased in the open market.

 

Section 3.2            Number of Shares Deliverable

 

Subject to adjustments as provided in Section 11.2, no more than 9,250,000
shares of Common Stock may be issued under the Plan. Any shares of Common Stock
issued under Options or Stock Appreciation Rights shall be counted against this
limit as one (1) share of Common Stock. Any shares of Common Stock issued under
Awards granted on or after June 9, 2011 (other than Options or Stock
Appreciation Rights) shall be counted against this limit as two and forty-four
one hundredths (2.44) shares of Common Stock. Any shares of Common Stock issued
under Awards granted prior to June 9, 2011 (other than Options or Stock
Appreciation Rights) shall be counted as two and sixteen one hundredths (2.16)
shares of Common Stock. Any Awards that are not settled in shares of Common
Stock shall not count against this limit.

 

Section 3.3            Reusable Shares

 

Shares of Common Stock subject to an Award that are forfeited to the Company
shall again be available for issuance under the Plan.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV
AWARDS AND AWARD AGREEMENTS

 

Section 4.1            General

 

4.1.1        Subject to the provisions of the Plan, the Committee may at any
time and from time to time (i) determine and designate those Reporting Persons
who are Employees to whom Awards are to be granted; (ii) determine the time or
times when Awards to Reporting Persons who are Employees shall be granted;
(iii) determine the form or forms of Awards to be granted to any Reporting
Person who is an Employee; (iv) determine the number of shares of Common Stock
or dollar amounts subject to or denominated by each Award to be granted to any
Reporting Person who is an Employee; (v) determine the terms and conditions of
each Award to a Reporting Person who is an Employee; (vi) determine the maximum
aggregate number of shares or, for purposes of Other Awards payable in cash, the
aggregate amount of cash subject to Awards to be granted to Nonreporting
Persons, as a group, who are Employees; and (vii) determine the general form or
forms of Awards to be granted to Nonreporting Persons who are Employees.

 

4.1.2        The Committee or the Chairman, subject to the provisions of the
Plan and authorization by the Committee, may, at any time and from time to time,
(i) determine and designate at any time and from time to time those Nonreporting
Persons who are Employees to whom Awards are to be granted; (ii) determine the
time or times when Awards to Nonreporting Persons who are Employees shall be
granted; (iii) determine the form or forms of Award to be granted to any
Nonreporting Person who is an Employee, from among the form or forms approved by
the Committee; (iv) determine the number of shares of Common Stock or dollar
amounts subject to or denominated by each Award to be granted to any
Nonreporting Person who is an Employee; and (v) determine the terms and
conditions of each Award to a Nonreporting Person who is an Employee.

 

4.1.3        Subject to the provisions of the Plan, the Board or Committee may,
at any time and from time to time, (i) determine and designate at any time and
from time to time those Directors to whom Awards, other than Incentive Stock
Options, are to be granted; (ii) determine the time or times when Awards to
Directors shall be granted; (iii) determine the form or forms of Awards to be
granted to any Director; (iv) determine the number of shares of Common Stock or
dollar amounts subject to or denominated by each Award to be granted to a
Director; and (v) determine the terms and condition of each Award to a Director.

 

4.1.4        Awards may be granted singly, in combination or in tandem and may
be made in combination or in tandem with or in replacement of, or as
alternatives to awards or grants under any other employee plan maintained by the
Company or its Subsidiaries. No Awards shall be granted under the Plan after the
tenth anniversary of the Effective Date.

 

Section 4.2            Eligibility

 

Any Director or Employee, including any officer who is an Employee and any
director who is an Employee, and, except with respect to Stock Options and SARs,
an individual who has accepted the Company’s or a Subsidiary’s offer of
employment but who has not commenced performing services for the Company or a
Subsidiary, shall be eligible to receive Awards under the Plan.

 

7

--------------------------------------------------------------------------------


 

Section 4.3            Terms and Conditions; Award Agreements

 

4.3.1        Terms and Conditions.  Each Award granted pursuant to the Plan
shall be subject to all of the terms, conditions and restrictions provided in
the Plan and such other terms, conditions and restrictions, if any, as may be
specified by the Grantor with respect to the Award at the time of the making of
the Award or as may be amended or specified thereafter by the Grantor in the
exercise of its or his, as the case may be, powers under the Plan. Without
limiting the foregoing, it is understood that the Grantor may, at any time and
from time to time after the granting of an Award hereunder, specify such amended
or additional terms, conditions and restrictions with respect to such Award as
may be deemed necessary or appropriate to ensure compliance with any and all
applicable laws, including, but not limited to, compliance with Federal and
state securities laws, compliance with Federal and state gaming or racing laws,
compliance with Federal and state tax laws that would otherwise result in
adverse and unintended tax consequences for a Grantee, the Company or any
Subsidiary and methods of withholding or providing for the payment of required
taxes. The terms, conditions and restrictions with respect to any Award, Grantee
or Award Agreement need not be identical with the terms, conditions and
restrictions with respect to any other Award, Grantee or Award Agreement.

 

4.3.2        Award Agreements.  Except as otherwise provided in the Plan, each
Award granted pursuant to the Plan shall be evidenced by an Award Agreement and
shall comply with, and be subject to, the provisions of the Plan.

 

ARTICLE V
OPTIONS

 

Section 5.1            Award of Options

 

5.1.1        Grants.  From time to time, the Committee may grant Stock Option
Awards to such Reporting Persons who are Employees as the Committee may select
in its sole discretion. From time to time, the Committee or the Chairman may
grant Stock Option Awards in such number as the Committee or the Chairman may
determine to such Nonreporting Persons who are Employees as the Committee or the
Chairman may select in its or his, as the case may be, sole discretion;
provided, however, each and all such grants shall be subject to any maximum
aggregate amount of Awards in general and Options in particular (if any)
established by the Committee for grants under the Plan for Nonreporting Persons
who are Employees as a group. From time to time, the Board or Committee may
grant Options to such Directors as the Board or Committee may select in its sole
discretion. The Grantor shall determine the number of shares of Common Stock to
which each Option relates. A Stock Option entitles the holder thereof to
purchase full shares of Common Stock at a stated price for a specified period of
time.

 

5.1.2        Types of Options

 

5.1.2.1     Employees.  Options granted to Employees pursuant to the Plan may be
either in the form of Incentive Stock Options or in the form of Non-Qualified
Stock Options.

 

5.1.2.2     Directors.  Options granted to Directors pursuant to the Plan will
be in the form of Non-Qualified Stock Options.

 

5.1.3        Maximum Award To An Individual.  No individual shall be granted in
any calendar year Options to purchase more than 1,000,000 shares of Common
Stock.

 

5.1.4        Internal Revenue Code Limits.  Options designated as Incentive
Stock Options shall not be eligible for treatment under the Code as “incentive
stock options” (and will be deemed to be Non-

 

8

--------------------------------------------------------------------------------


 

Qualified Stock Options) to the extent that either (1) the aggregate Fair Market
Value of Shares (determined as of the time of grant) with respect to which such
Options are exercisable for the first time by the Grantee during any calendar
year (under all plans of the Company and any Subsidiary) exceeds $100,000,
taking Options into account in the order in which they were granted or (2) such
Options otherwise remain exercisable but are not exercised within three
(3) months of termination of employment (or such other period of time provided
in Section 422 of the Code).

 

Section 5.2            Option Price

 

The Option Price of Common Stock covered by each Option shall be determined by
the Grantor, but shall not be less than 100% of the Fair Market Value of a share
of Common Stock on the Date of Grant, provided, however, in the case of an
Incentive Stock Option granted to Ten Percent Shareholder, the Option Price
shall be no less than 110% of the Fair Market Value of the of a share of Common
Stock on the Date of Grant.

 

Section 5.3            Option Periods

 

The Grantor shall, from time to time, determine the term of each Option which
shall be reflected in the Award Agreement. No Option may be exercised after the
expiration of its term. Subject to earlier termination as provided in the Plan,
the term shall not exceed seven (7) years from the Date of Grant; provided, that
the term of an Incentive Stock Option granted to a Ten Percent Shareholder shall
not exceed 5 years.

 

Section 5.4            Exercisability

 

5.4.1        Subject to Article X and XIII, each Option shall be exercisable at
any time or times during the term of the Option and in such amount or amounts
and subject to such conditions, including, without limitation, attainment of one
or more Performance Goals, as the Grantor may prescribe in the applicable Award
Agreement.

 

5.4.2        Except as provided in Article X, or as otherwise provided in an
Award Agreement, an Option may be exercised only during the Grantee’s employment
with the Company or any of its Subsidiaries or service as a Director. No Option
may be exercised for a fractional share.

 

5.4.3        Method of Exercise.  A Holder may exercise an Option, in whole or
from time to time in part, by giving notice of exercise to the Company, in a
form and manner acceptable to the Company.

 

Section 5.5            Time and Method of Payment for Options

 

5.5.1        Form of Payment.  The Holder shall pay the Option Price in cash
(including a personal check) or, with the Grantor’s permission and according to
such rules as it may prescribe, by delivering shares of Common Stock already
owned by the Holder having a Fair Market Value on the date of exercise equal to
the Option Price, or a combination of cash and such shares. The Grantor may also
permit payment in accordance with a cashless exercise program under which, if so
instructed by the Holder, shares of Common Stock may be issued directly to the
Holder’s broker or dealer who in turn will sell the shares and pay the Option
Price in cash to the Company from the sale proceeds. Finally, the Grantor may
permit payment by reducing the number of shares of Common Stock delivered upon
exercise by an amount equal to the largest number of whole shares of Common
Stock with a Fair Market

 

9

--------------------------------------------------------------------------------


 

Value that does not exceed the Option Price, with the remainder of the Option
Price being payable in cash.

 

5.5.2        Time of Payment.  Except in the case where exercise is conditioned
on a simultaneous sale of the Option shares pursuant to a cashless exercise, the
Holder shall pay the Option Price before an Option is exercised.

 

5.5.3        Methods for Tendering Shares.  The Grantor shall determine
acceptable methods for tendering shares of Common Stock as payment upon exercise
of an Option and may impose such limitations and restrictions on the use of
shares of Common stock to exercise an Option as it or he, as the case may be,
deems appropriate.

 

Section 5.6            Delivery of Shares Pursuant to Exercise of Option

 

No shares of Common Stock shall be delivered pursuant to the exercise, in whole
or in part, of any Option, unless and until (i) payment in full of the Option
Price for such shares is received by the Company and (ii) compliance with all
applicable requirements and conditions of the Plan, the Award Agreement and such
rules and regulations as may be established by the Grantor, that are
preconditions to delivery. Following exercise of the Option and payment in full
of the Option Price and compliance with the conditions described in the
preceding sentence, the Company shall promptly effect the issuance to the
Grantee of such number of shares of Common Stock as are subject to the Option
exercise.

 

ARTICLE VI
STOCK APPRECIATION RIGHTS

 

Section 6.1            Award of SARs

 

6.1.1        Grants.  From time to time the Committee may grant Stock
Appreciation Rights Awards to such Reporting Persons who are Employees as the
Committee may select in its sole discretion. From time to time, the Committee or
the Chairman may grant Stock Appreciation Rights Awards in such number as the
Committee or the Chairman may determine to such Nonreporting Persons who are
Employees as the Committee or the Chairman may select in its or his, as the case
may be, sole discretion; provided, however, each and all such grants shall be
subject to any maximum aggregate amount of Awards in general and SARs in
particular (if any) established by the Committee for grants under the Plan for
Nonreporting Persons who are Employees as a group. From time to time, the Board
or Committee may grant Stock Appreciation Rights to such Directors as the Board
or Committee may select in its sole discretion. The Grantor shall determine the
number of shares of Common Stock to which each SAR relates.

 

6.1.2        Maximum Award To An Individual.  No individual shall be granted in
any calendar year SARs to purchase more than 1,000,000 shares of Common Stock.

 

6.1.3        SAR Base Amount.  The SAR Base Amount with respect to each SAR
shall be determined by the Grantor, but shall not be less than 100% of the Fair
Market Value of a share of Common Stock on the Date of Grant.

 

10

--------------------------------------------------------------------------------


 

Section 6.2            SAR Periods

 

The Grantor shall, from time to time, determine the term of each SAR. No SAR may
be exercised after the expiration of its term. Subject to earlier termination as
provided in the Plan, the term shall not exceed seven (7) years from the Date of
Grant.

 

Section 6.3            Exercisability

 

6.3.1        Subject to Articles X and XIII, each SAR shall be exercisable at
any time or times during the term of the SAR and in such amount or amounts and
subject to such conditions, including, without limitation, attainment of one or
more Performance Goals, as the Grantor may, from time to time, prescribe in the
applicable Award Agreement.

 

6.3.2        Except as provided in Article X, or as otherwise provided in an
Award Agreement, a SAR may be exercised only during the Grantee’s employment
with the Company or any of its Subsidiaries or service as a Director.

 

Section 6.4            Method of Exercise

 

A Holder may exercise a SAR, in whole or from time to time in part, by giving
notice of exercise to the Company, in a form and manner acceptable to the
Company.

 

Section 6.5            Payment Amount, Time and Method of Payment With Respect
to SARs

 

6.5.1        A SAR entitles the Holder thereof, upon the Holder’s exercise of
the SAR, to receive an amount equal to the product of (i) the amount by which
the Fair Market Value on the exercise date of one share of Common Stock exceeds
the SAR Base Amount for such SAR, and (ii) the number of shares covered by the
SAR, or portion thereof, that is exercised.

 

6.5.2        Any payment which may become due from the Company by reason of a
Grantee’s exercise of a SAR may be paid to the Grantee all in cash, all in
shares of Common Stock or partly in shares and partly in cash, as determined by
the Grantor and as provided in the Award Agreement.

 

6.5.3        In the event that all or a portion of the payment is made in shares
of Common Stock, the number of shares of Common Stock received shall be
determined by dividing the amount of the payment by the Fair Market Value of a
share of Common Stock on the exercise date of the SAR. Cash will be paid in lieu
of any fractional share of Common Stock.

 

6.5.4        Amounts payable in connection with a SAR shall be paid to the
Holder, as determined by the Grantor and as set forth in the applicable Award
Agreement or in accordance with such rules, regulations and procedures as may be
adopted by the Committee or Grantor.

 

Section 6.6            Nature of SARs

 

SARs shall be used solely as a device for the measurement and determination of
the amount to be paid on behalf of Grantees as provided in the Plan. SARs shall
not constitute or be treated as property or as a trust fund of any kind. All
amounts at any time attributable to the SARs shall be and remain the sole
property of the Company and all Grantees’ rights hereunder are limited to the
rights to receive cash and shares of Common Stock as provided in the Plan.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VII
RESTRICTED STOCK AWARDS

 

Section 7.1            Grants

 

From time to time, the Committee may grant Restricted Stock Awards in such
number as it may determine to such Reporting Persons who are Employees as the
Committee may select in its sole discretion. From time to time, the Committee or
the Chairman may grant in such number as the Committee or the Chairman may
determine Restricted Stock Awards to such Nonreporting Persons who are Employees
as the Committee or the Chairman may select in its or his, as the case may be,
sole discretion; provided, however, each and all such grants shall be subject to
any maximum aggregate number of Awards in general and shares of Restricted Stock
in particular established by the Committee for grants under the Plan for
Nonreporting Persons who are Employees as a group. From time to time, the Board
or Committee may grant Restricted Stock Awards to such Directors as the Board or
Committee may select in its sole discretion. A Restricted Stock Award is a grant
of shares of Common Stock subject to those conditions, if any, set forth in the
Plan and the Award Agreement.

 

Section 7.2            Maximum Award to An Individual

 

No individual shall be granted or receive in any calendar year a Restricted
Stock Award of more than 1,000,000 shares of Common Stock.

 

Section 7.3            Restricted Period

 

The Grantor may, from time to time, establish any condition or conditions on
which the Restricted Stock Award will vest and no longer be subject to
forfeiture. Such conditions may include, without limitation, continued
employment by the Grantee or service as a Director, as the case may be, for a
period of time specified in the Award Agreement or the attainment of one or more
Performance Goals within a time period specified in the Award Agreement. A
Restricted Stock Award may, if the Grantor in its sole discretion decides,
provide for an unconditioned grant.

 

Section 7.4            Restrictions and Forfeiture

 

Except as otherwise provided in the Plan or the applicable Award Agreement, the
Restricted Stock shall be subject to the following restrictions until the
expiration or termination of the Restricted Period: (i) a Holder shall not be
entitled to delivery of a certificate evidencing the shares of Restricted Stock
until the end of the Restricted Period and the satisfaction of any and all other
conditions specified in the Award Agreement applicable to such Restricted Stock
and (ii) none of the Restricted Stock may be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of during the Restricted Period, and
until the satisfaction of any and all other conditions specified in the Award
Agreement applicable to such Restricted Stock. Upon the forfeiture of any
Restricted Stock, such forfeited shares shall be transferred to the Company
without further acts by the Holder.

 

Section 7.5            Issuance of Stock and Stock Certificate(s)

 

7.5.1        Issuance.  As soon as practicable after the Date of Grant of a
Restricted Stock Award, the Company shall cause to be issued in the name of the
Grantee (and held by the Company, if applicable, under Section 7.4) such number
of shares of Common Stock as constitutes the Restricted Stock awarded

 

12

--------------------------------------------------------------------------------


 

under the Restricted Stock Award. Each such issuance shall be subject throughout
the Restricted Period to the terms, conditions and restrictions contained in the
Plan and/or the Award Agreement.

 

7.5.2        Custody and Registration.  Any issuance of Restricted Stock may be
evidenced in such manner as the Grantor may deem appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of
Restricted Stock, such certificate shall be registered in the name of the
Grantee and shall bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.

 

Section 7.6            Shareholder Rights

 

Following registration in the Grantee’s name, during the Restricted Period, the
Grantee shall have the entire beneficial interest in, and all rights and
privileges of a shareholder as to, such shares of Common Stock covered by the
Restricted Stock Award, including, but not limited to, the right to vote such
shares and the right to receive dividends, subject to the restrictions and
forfeitures set forth herein. Any shares of Common Stock distributed as a
dividend or otherwise with respect to any shares of Restricted Stock as to which
the restrictions have not yet lapsed shall be subject to the same restrictions
as such Restricted Stock shares.

 

Section 7.7            Delivery of Shares

 

Upon the expiration (without a forfeiture) or earlier termination of the
Restricted Period or at such earlier time as provided under the Plan, all shares
of Restricted Stock shall be released from all restrictions and forfeiture
provisions hereunder, any similar restrictions and forfeiture provisions under
the Award Agreement applicable to such shares and all other restrictions and
forfeiture provisions of the Plan or such Award Agreement. No payment will be
required from the Holder upon the delivery of any shares of Restricted Stock,
except that any amount necessary to satisfy applicable Federal, state or local
tax requirements shall be paid by the Holder in accordance with the requirements
of the Plan.

 

ARTICLE VIII
PHANTOM STOCK UNIT AWARDS

 

Section 8.1            Grants

 

From time to time, the Committee may grant Phantom Stock Unit Awards to such
Reporting Persons who are Employees as the Committee may select in its sole
discretion. From time to time, the Committee or the Chairman may grant Phantom
Stock Unit Awards in such number as the Committee or the Chairman may determine
to such Nonreporting Persons as the Committee or the Chairman may select in its
or his, as the case May be, sole discretion who are Employees; provided,
however, each and all such grants shall be subject to any maximum aggregate
number of Awards in general and Phantom Stock Unit Awards in particular
established by the Committee for grants under the Plan for Nonreporting Persons
who are Employees as a group. From time to time, the Board or Committee may
grant Phantom Stock Unit Awards to such Directors as the Board or Committee may
select in its sole discretion. A Phantom Stock Unit represents the right to
receive, without payment to the Company, shares of Common Stock, an amount of
cash equal to the value of a share of Common Stock on a future date or any
combination thereof, as determined by the Grantor.

 

13

--------------------------------------------------------------------------------


 

Section 8.2            Maximum Award to An Individual

 

No individual shall be granted or receive in any calendar year a combination of
Phantom Stock Unit Awards representing more than 1,000,000 shares of Common
Stock.

 

Section 8.3            Vesting of Phantom Stock Unit Awards

 

Phantom Stock Units shall become vested as determined by the Grantor, from time
to time, and as set forth in the applicable Award Agreement, unless otherwise
described in the Plan.

 

Section 8.4            Cash Value of Phantom Stock Unit Payments

 

The amount payable with respect to each vested Phantom Stock Unit payable in
cash shall be an amount determined by multiplying the number of Phantom Stock
Units by the Fair Market Value of one share of Common Stock as of the vesting
date.

 

Section 8.5            Time of Payment

 

Amounts payable in connection with a Phantom Stock Unit shall be paid to the
Holder, as determined by the Grantor and as set forth in the applicable Award
Agreement or in accordance with such rules, regulations and procedures as may be
adopted by the Grantor but in no event later than two and one-half months
following the end of the calendar year in which a restriction lapses or a
vesting condition is met.

 

Section 8.6            Nature of Phantom Stock Units

 

Phantom Stock Units shall be used solely as a device for the measurement and
determination of the amount to be paid on behalf of Grantees as provided in the
Plan. Phantom Stock Units shall not constitute or be treated as property or as a
trust fund of any kind. All amounts at any time attributable to the Phantom
Stock Units shall be and remain the sole property of the Company and all
Grantees’ rights hereunder are limited to the rights to receive cash or shares
of Common Stock as provided in the Plan.

 

ARTICLE IX
OTHER AWARDS

 

Section 9.1            Grants

 

From time to time, the Committee may grant Other Awards to such Reporting
Persons who are Employees as the Committee may select in its sole discretion.
From time to time, the Committee or the Chairman may grant Other Awards to such
Nonreporting Persons who are Employees as the Committee or the Chairman may
select in its or his, as the case may be, sole discretion; provided, however,
each and all such grants shall be subject to any maximum aggregate amount of
Awards in general and Other Awards in particular (if any) established by the
Committee for grants under the Plan for Nonreporting Persons who are Employees
as a group. From time to time, the Board or Committee may grant Other Awards to
such Directors as the Board or Committee may select in its sole discretion. An
Other Award may or may not be evidenced by an Award Agreement.

 

14

--------------------------------------------------------------------------------


 

Section 9.2            Maximum Award to An Individual

 

9.2.1   Awards Denominated or Payable with Reference to Common Stock.  No
individual shall be granted or receive in any calendar year Other Awards
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to shares of Common Stock (including, without
limitation, securities convertible into shares of Common Stock) representing
more than 1,000,000 shares of Common Stock.

 

9.2.2   Awards Denominated or Payable with Reference to Cash.  No individual
shall be granted or receive in any calendar year Other Awards denominated by or
payable in cash representing more than $6,000,000.

 

Section 9.3            Description of Other Awards

 

An Other Award may be a grant of a type of equity-based, equity-related, or cash
based Award not otherwise described by the terms of the Plan in such amounts and
subject to such terms and conditions as determined by the Grantor, from time to
time, under the Plan, including but not limited to being subject to Performance
Goals. Such Awards may provide for the payment of shares of Common Stock or cash
or any combination thereof to a Grantee. The value of a cash-based Other Award
shall be determined by the Grantor.

 

ARTICLE X
TERMINATION OF EMPLOYMENT OR CESSATION OF BOARD SERVICE

 

Section 10.1         Stock Options and SARs

 

If a Grantee who was an Employee or Director, as the case may be, when the
Grantee received the Options or SARs ceases to be an Employee or Director of the
Company and all Subsidiaries for any reason, then the Grantee’s Options and SARs
that are exercisable as of the termination or cessation date shall be cancelled
and forfeited at the end of the 120th day after such date and all Options and
SARs that are not exercisable as of the termination or cessation date shall be
forfeited and cancelled as of such date except in cases of where such
termination of employment or cessation of service is a result of (i) the
Grantee’s death or Disability, in which case the Grantee’s Options or SARs that
are not then exercisable shall thereupon become exercisable and all Options and
SARs shall remain exercisable for the balance of their respective terms,
(ii) resignation (other than for Retirement) by the Employee or Director, in
which case the Grantee’s Options or SARs that are exercisable as of such
termination or cessation date shall be cancelled and forfeited at the end of the
30th day after such date and (iii) termination for Cause by the Company, a
Subsidiary, or the Board, in which case all of the Grantee’s Options and SARs,
whether or not then exercisable, shall be cancelled and forfeited as of such
termination date.

 

Section 10.2         Restricted Stock and Phantom Stock Units

 

If a Grantee who was an Employee or Director, as the case may be, when the
Grantee received the Restricted Stock or Phantom Stock Units ceases to (i) be
employed by the Company and all Subsidiaries or (ii) serve as a Director, then
all of the Grantee’s Restricted Stock and Phantom Stock Units that remain
subject to restriction or vesting at such time shall be cancelled and forfeited
except in

 

15

--------------------------------------------------------------------------------


 

cases of such Grantee’s death or Disability, in which case any remaining
restriction or vesting shall thereupon lapse.

 

Section 10.3         Date of Termination of Employment

 

Termination of employment of a Grantee for any of the reasons enumerated in this
Article X shall, for purposes of the Plan, be deemed to have occurred as of the
date which is recorded in the ordinary course in the Company’s or a Subsidiary’s
books and records in accordance with the then-prevailing procedures and
practices of the Company or the Subsidiary or, if earlier with respect to Awards
that are “deferred compensation” under Section 409A of the Code, when a Grantee
has a “separation from service” as defined in the regulations promulgated under
Section 409A of the Code.

 

Section 10.4         Specified Employee Restriction

 

Notwithstanding anything in this Plan to the contrary, with respect to any Award
that constitutes “nonqualified deferred compensation” subject to Section 409A of
the Code, any payments (whether in cash, shares of Common Stock or other
property) to be made with respect to such Award upon the Holder’s termination of
employment or service shall be delayed until the first day of the seventh month
following his “separation from service” as defined under Section 409A of the
Code, if the Holder is a “specified employee” within the meaning of Section 409A
of the Code (as determined in accordance with the uniform policy adopted by the
Committee with respect to all of the arrangements subject to Section 409A of the
Code maintained by the Company and its Subsidiaries).

 

Section 10.5         Immediate Forfeiture; Acceleration

 

Except as otherwise provided in this Article X or in an Award Agreement or as
otherwise determined by the Grantor, once a Grantee’s employment terminates or
Board service ceases, as the case may be, any Award that is not then exercisable
or vested or as to which any restrictions have not lapsed shall be cancelled and
forfeited to the Company; provided, however, that the Grantor may, subject to
the provisions of Sections 5.3 and 6.2, extend the periods during which Awards
may be exercised or provide for acceleration or continuation of the exercise or
vesting date or the lapse of restrictions of such Awards to such extent and
under such terms and conditions as such Grantor deems appropriate.

 

Section 10.6         Terms of Award Agreement

 

The terms of any Award Agreement may address any of the issues provided for in
this Article. In the event of a discrepancy between such terms and the terms of
this Article, the terms of the Award Agreement shall apply.

 

ARTICLE XI
CERTAIN TERMS APPLICABLE TO ALL AWARDS

 

Section 11.1         Withholding Taxes

 

The Company and any Subsidiary shall be authorized to withhold from any Award
granted or any payment due or transfer made under any Award or under the Plan
the amount (in cash, shares of Common Stock, other securities, or other Awards)
of withholding taxes due in respect of an Award, its exercise, or any payment or
transfer under such Award or under the Plan and to take such other action as

 

16

--------------------------------------------------------------------------------


 

may be necessary in the opinion of the Company or a Subsidiary to satisfy
statutory withholding obligations for the payment of such taxes.

 

Section 11.2         Adjustments to Reflect Capital Changes

 

11.2.1   Recapitalization, etc.  In the event that the Committee shall determine
that any dividend or other distribution (whether in the form of cash, shares of
Common Stock or other securities), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares of Common Stock, other securities of the
Company, issuance of warrants or other rights to purchase shares of Common Stock
or other securities of the Company, or other similar corporate transaction or
event constitutes an equity restructuring transaction, as that term is defined
in Statement of Financial Accounting Standards No. 123 (revised), or otherwise
affects the shares of Common Stock, then the Committee shall adjust the
following in a manner that is determined by the Committee to be appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan:

 

11.2.1.1   the number and type of shares of Common Stock or other securities
which thereafter may be made the subject of Awards, including the aggregate and
individual limits specified in the Plan (other than the individual limits set
forth in Sections 5.1.3, 6.1.2, 7.2, 8.2 and 9.2.1, which shall not be subject
to adjustment unless such adjustment can be made in a manner that satisfies the
requirements of Section 162(m) of the Code);

 

11.2.1.2   the number and type of shares of Common Stock or other securities
subject to outstanding Awards;

 

11.2.1.3   the grant, purchase, SAR Base Amount or Option Price with respect to
any Award, or, if deemed appropriate, make provision for a cash payment to the
holder of an outstanding Award; and

 

11.2.1.4   other value determinations applicable to outstanding Awards.

 

11.2.2   Sale or Reorganization.  After any reorganization, merger or
consolidation whether or not the Company is the surviving corporation and unless
there is a provision in the sale or reorganization agreement to the contrary,
each Grantee shall, at no additional cost, be entitled upon any exercise of an
Option or receipt of other Award to receive (subject to any required action by
shareholders), in lieu of the number of shares of Common Stock receivable or
exercisable pursuant to such Award, the number and class of shares of stock or
other securities to which such Grantee would have been entitled pursuant to the
terms of the reorganization, merger or consolidation if, at the time of such
reorganization, merger or consolidation, such Grantee had been the holder of
record of a number of shares of stock equal to the number of shares receivable
or exercisable pursuant to such Award. Comparable rights shall accrue to each
Grantee in the event of successive reorganizations, mergers or consolidations of
the character described above.

 

11.2.3   Options to Purchase Stock of Acquired Companies.  After any
reorganization, merger or consolidation in which the Company or a Subsidiary
shall be a surviving corporation, the Committee may grant substituted options
under the provisions of the Plan, pursuant to Section 424 of the Code, replacing
old options granted under a plan of another party to the reorganization, merger
or consolidation whose stock subject to the old options may no longer be issued
following such merger or consolidation. The foregoing adjustments and manner of
application of the foregoing provisions shall be

 

17

--------------------------------------------------------------------------------


 

determined by the Committee in its sole discretion. Any such adjustments may
provide for the elimination of any fractional shares which might otherwise
become subject to any Options.

 

Section 11.3         Failure to Comply with Terms and Conditions

 

Notwithstanding any other provision of the Plan, any outstanding Awards,
including, without limit, any rights of payment or delivery or any other rights
of a Holder with respect to any Award shall, unless otherwise determined by the
Grantor, be immediately forfeited and cancelled if the Holder:

 

(i)            breaches any term, restriction and/or condition of the Plan, any
Award Agreement or any employment, separation or other agreement between the
Holder and the Company or its Subsidiaries; or

 

(ii)           while serving as a Director or an Employee, is employed by or
serves as a director of a competitor of the Company or its Subsidiaries, or
shall be engaged in any activity in competition with the Company or its
Subsidiaries; or

 

(iii)          within one (1) year of the Grantee’s termination of employment or
cessation of Board service with the Company and its Subsidiaries, solicits or
assists in soliciting, directly or in any manner, any person employed by the
Company or a Subsidiary to leave such employment or recruit, make an offer of
employment to, or hire any such person; or

 

(iv)          divulges at any time any confidential information belonging to the
Company or any Subsidiary.

 

The determination of the Grantor as to the occurrence of any of the events
specified in this Section 11.3 shall be conclusive and binding upon all persons
for all purposes.

 

Section 11.4         Regulatory Approvals and Listing

 

The Company shall not be required to issue any certificate or certificates for
shares of Common Stock under the Plan prior to (i) obtaining any approval from
any governmental agency which the Company shall, in its discretion, determine to
be necessary or advisable, (ii) the admission of such shares to listing on any
national securities exchange on which the Company’s Common Stock may be listed,
and (iii) the completion of any registration or other qualification of such
shares of Common Stock under any state or Federal law or ruling or regulations
of any governmental body which the Company shall, in its discretion, determine
to be necessary or advisable.

 

Section 11.5         Restrictions Upon Resale of Stock

 

If the shares of Common Stock that have been issued to a Holder pursuant to the
terms of the Plan are not registered under the Securities Act of 1933, as
amended (“Securities Act”), pursuant to an effective registration statement,
such Holder, if the Committee shall deem it advisable, may be required to
represent and agree in writing (i) that any such shares acquired by such Holder
pursuant to the Plan will not be sold except pursuant to an effective
registration statement under the Securities Act, or pursuant to an exemption
from registration under the Securities Act and, (ii) that such Holder is
acquiring such shares for his own account and not with a view to the
distribution thereof.

 

18

--------------------------------------------------------------------------------


 

Section 11.6         Reporting Person Limitation

 

Notwithstanding any other provision of the Plan, to the extent required to
qualify for the exemption provided by Rule 16b-3 under the Act and any successor
provision, any Common Stock or other equity security offered under the Plan to a
Reporting Person may not be sold for at least six (6) months after the earlier
of acquisition of the security or the date of grant of the derivative security,
if any, pursuant to which the Common Stock or other equity security was
acquired.

 

ARTICLE XII
ADMINISTRATION OF THE PLAN

 

Section 12.1         Committee

 

The Plan shall be administered by or under the direction of the Committee.

 

Section 12.2         Committee Actions

 

Except for matters required by the terms of the Plan to be decided by the Board
or the Chairman, the Committee shall have full power and authority to interpret
and construe the Plan, to prescribe, amend and rescind rules, regulations,
policies and practices, to impose such conditions and restrictions on Awards as
it deems appropriate and to make all other determinations necessary or desirable
in connection with the administration of, or the performance of its
responsibilities under, the Plan.

 

Section 12.3         Designation of Beneficiary

 

Each Holder may file with the Company a written designation of one or more
persons as the Beneficiary who shall be entitled to receive the Award, if any,
payable under the Plan upon his death. A Holder may from time to time revoke or
change his Beneficiary designation without the consent of any prior Beneficiary
by filing a new designation with the Company. The last such designation received
by the Company shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the Company
prior to the Holder’s death, and in no event shall it be effective as of a date
prior to such receipt. If no such Beneficiary designation is in effect at the
time of a Holder’s death, or if no designated Beneficiary survives the Holder or
if such designation conflicts with law, the Holder’s estate shall be entitled to
receive the Award, if any, payable under the Plan upon his death. If the
Committee is in doubt as to the right of any person to receive such Award, the
Company may retain such Award, without liability for any interest thereon, until
the Committee determines the rights thereto, or the Company may pay such Award
into any court of appropriate jurisdiction and such payment shall be a complete
discharge of the liability of the Company therefore.

 

Section 12.4         No Right to an Award or to Continued Employment

 

No Grantee or other person shall have any claim or right to be granted an Award
under the Plan. Neither the action of the Company in establishing the Plan, nor
any provisions hereof, nor any action taken by the Company, any Subsidiary, the
Board, the Committee or the Chairman pursuant to such provisions shall be
construed as creating in any employee or class of employees any right with
respect to continuation of employment by the Company or any of its Subsidiaries,
and they shall not be deemed to interfere in any way with the Company’s or any
Subsidiary’s right to employ, discipline, discharge, terminate, lay off or
retire any Grantee, with or without cause, to discipline any employee, or to

 

19

--------------------------------------------------------------------------------


 

otherwise affect the Company’s or a Subsidiary’s right to make employment
decisions with respect to any Grantee.

 

Section 12.5         Discretion of the Grantor

 

Whenever the terms of the Plan provide for or permit a decision to be made or an
action to be taken by a Grantor, such decision may be made or such action taken
in the sole and absolute discretion of such Grantor and shall be final,
conclusive and binding on all persons for all purposes; provided, however, that
the Board may review any decision or action of the Grantor and it may reverse or
modify such Award, decision or act as it deems appropriate. The Grantor’s
determinations under the Plan, including, without limitation the determination
of any person to receive awards and the amount of such awards, need not be
uniform.

 

Section 12.6         Indemnification and Exculpation

 

12.6.1   Indemnification.  Each person who is or shall have been a member of the
Board or the Committee and each director, officer or employee of the Company or
any Subsidiary to whom any duty or power related to the administration or
interpretation of the Plan may be delegated (each, an “Indemnified Person”),
shall be indemnified and held harmless by the Company against and from any and
all loss, cost, liability or expense that may be imposed upon or reasonably
incurred by him in connection with or resulting from any claim, action, suit or
proceeding to which he may be or become a party or in which he may be or become
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him in settlement thereof (with the
Company’s written approval) or paid by him in satisfaction of a judgment in any
such action, suit or proceeding, except a judgment in favor of the Company based
upon a finding of his bad faith; subject, however, to the condition that upon
the institution of any claim, action, suit or proceeding against him, he shall
in writing give the Company an opportunity, at its own expense, to handle and
defend the same before he undertakes to handle and defend it on his own behalf.
The foregoing right of indemnification shall not be exclusive of, and shall be
in addition to, any other right to which such person may be entitled under the
Company’s charter or bylaws, as a matter of law or otherwise, or any power that
the Company may have to indemnify him or hold him harmless.

 

12.6.2   Exculpation.  No Indemnified Person shall be personally liable by
reason of any contract or other instrument executed by him or on his behalf in
his capacity as an Indemnified Person hereunder, nor for any mistake of judgment
made in good faith, unless otherwise provided by law. Each Indemnified Person
shall be fully justified in relying or acting upon in good faith any information
furnished in connection with the administration of the Plan by any appropriate
person or persons other than himself. In no event shall any Indemnified Person
be liable for any determination made or other action taken or any omission to
act in reliance upon such report or information, for any action (including the
furnishing of information) taken or any failure to act, if in good faith.

 

Section 12.7         Unfunded Plan

 

The Plan is intended to constitute an unfunded, long-term incentive compensation
plan for certain selected employees. No special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts. The Company may, but shall not be obligated to, acquire shares of its
Common Stock from time to time in anticipation of its obligations under the
Plan, but no Grantee shall have any right in or against any shares of stock so
acquired. All such stock shall constitute general assets of the Company and may
be disposed of by the Company at such time and for

 

20

--------------------------------------------------------------------------------


 

such purposes as it may deem appropriate. No obligation or liability of the
Company to any Grantee with respect to any right to receive a distribution or
payment under the Plan shall be deemed to be secured by any pledge or other
encumbrance on any property of the Company.

 

Section 12.8         Inalienability of Rights and Interests

 

The rights and interests of a Holder under the Plan are personal to the Holder
and to any person or persons who may become entitled to distribution or payments
under the Plan by reason of death of the Holder, and the rights and interests of
the Holder or any such person (including, without limitation, any Award
distributable or payable under the Plan) shall not be subject in any manner to
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements
or torts of any Holder, provided that transfers pursuant to a qualified domestic
relations order shall be allowable. If any Holder shall attempt to alienate,
sell, transfer, assign, pledge, encumber or charge any of his rights or
interests under the Plan, (including without limitation, any Award payable under
the Plan) then the Committee may hold or apply such benefit or any part thereof
to or for the benefit of such Holder in such manner and in such proportions as
the Committee may consider proper. Notwithstanding the foregoing, the Holder,
subject to the approval of the Company may elect to irrevocably transfer some or
all of an Award to a family member. For this purpose, a family member shall
refer to one or more of the Holder’s spouse, children or grandchildren, or to a
trust established solely for the benefit of, or to a partnership whose partners
are, the Holder’s spouse, children and grandchildren; provided, however, that:

 

(i)            the Award, once transferred, may not again be transferred except
by will or by the laws of descent and distribution;

 

(ii)           the Award, once transferred, shall remain subject to the same
terms and conditions of the Award in effect before the transfer and the
transferee of the Award (the “Transferee”) must comply with all other provisions
of the Award; and

 

(iii)          the Holder receives no consideration for such transfer. No
transferred Award shall be exercisable following a transfer, as provided for
herein, unless the Committee receives written notice from the Holder in a form
and manner satisfactory to the Committee, in its sole discretion, to the effect
that a transfer of the Award has occurred and the notice identifies the Award
transferred, the identity of the Transferee and his relationship to the Holder.

 

Section 12.9         Awards Not Includable for Benefit Purposes

 

Except as otherwise set forth in any applicable 401(k) plan, payments received
by a Grantee pursuant to the provisions of the Plan shall not be included in the
determination of benefits under any pension, group insurance or other benefit
plan applicable to the Grantee which are maintained by the Company or any of its
Subsidiaries, except as may be determined by the Committee.

 

Section 12.10       No Issuance of Fractional Shares

 

The Company shall not be required to deliver any fractional share of Common
Stock but, as determined by the Committee, may pay a cash amount to the Holder
in lieu thereof, except as otherwise provided in the Plan, equal to the Fair
Market Value (determined as of an appropriate date determined by the Committee)
of such fractional share.

 

21

--------------------------------------------------------------------------------


 

Section 12.11       Modification for International Grantees

 

Notwithstanding any provision to the contrary, the Committee may incorporate
such provisions, or make such modifications or amendments in Award Agreements of
Grantees who reside or are employed outside of the United States of America, or
who are citizens of a country other than the United States of America, as the
Committee deems necessary or appropriate to accomplish the purposes of the Plan
with respect to such Grantee in light of differences in applicable law, tax
policies or customs, and to ascertain compliance with all applicable laws.

 

Section 12.12       Leaves of Absence

 

The Committee shall be entitled to make such rules, regulations and
determinations as it deems appropriate under the Plan in respect of any leave of
absence taken by the recipient of any Award. Without limiting the generality of
the foregoing, the Grantor shall be entitled to determine (a) whether or not any
such leave of absence shall constitute a termination of employment within the
meaning of the Plan and, (b) the impact, if any, of any such leave of absence on
awards under the Plan theretofore made to any recipient who takes such leave of
absence. Notwithstanding the foregoing, with respect to Awards that are
“deferred compensation” under Section 409A of the Code, any leave of absence
taken by the recipient shall constitute a termination of employment within the
meaning of the Plan when the recipient has a “separation from service” as
defined in the regulations promulgated under Section 409A of the Code.

 

Section 12.13       Communications

 

12.13.1   Communications by the Grantor.  All notices, statements, reports and
other communications made, delivered or transmitted to a Holder or other person
under the Plan shall be deemed to have been duly given, made or transmitted,
when sent electronically to a Company or Subsidiary e-mail address, when
delivered to, or when mailed by first-class mail, postage prepaid and addressed
to, such Holder or other person at his address last appearing on the records of
the Company.

 

12.13.2   Communications by the Directors, Employees, and Others.  All
elections, designations, requests, notices, instructions and other
communications made, delivered or transmitted by the Company, a Subsidiary,
Grantee, Beneficiary or other person to the Committee required or permitted
under the Plan shall be transmitted by any means authorized by the Committee or
shall be mailed by first-class mail or delivered to the Company’s principal
office to the attention of the Company’s Secretary or such other location as may
be specified by the Committee, and shall be deemed to have been given and
delivered only upon actual receipt thereof by the Committee at such location.

 

Section 12.14       Parties in Interest

 

The provisions of the Plan and the terms and conditions of any Award shall, in
accordance with their terms, be binding upon, and inure to the benefit of, all
successors of each Grantee, including, without limitation, such Grantee’s estate
and the executors, administrators, or trustees thereof, heirs and legatees, and
any receiver, trustee in bankruptcy or representative of creditors of such
Grantee. The obligations of the Company under the Plan shall be binding upon the
Company and its successors and assigns.

 

22

--------------------------------------------------------------------------------


 

Section 12.15       Severability

 

Whenever possible, each provision in the Plan and every Award at any time
granted under the Plan shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of the Plan or any Award at
any time granted under the Plan shall be held to be prohibited by or invalid
under applicable law, then (a) such provision shall be deemed amended to
accomplish the objectives of the provision as originally written to the fullest
extent permitted by law, and (b) all other provisions of the Plan and every
other Award at any time granted under the Plan shall remain in full force and
effect.

 

Section 12.16       Compliance with Laws

 

The Plan and the grant of Awards shall be subject to all applicable Federal and
state laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. It is intended that the Plan be applied
and administered in compliance with Rule 16b-3. If any provision of the Plan
would be in violation of Rule 16b-3 if applied as written, such provision shall
not have effect as written and shall be given effect so as to comply with
Rule 16b-3, as determined by the Committee. The Board is authorized to amend the
Plan and to make any such modifications to Award Agreements to comply with
Rule 16b-3, and to make any such other amendments or modifications as it deems
necessary or appropriate to better accomplish the purposes of the Plan in light
of any amendments made to Rule 16b-3.

 

Section 12.17       No Strict Construction

 

No rule of strict construction shall be implied against the Company, the
Committee, the Chairman or any other person in the interpretation of any of the
terms of the Plan, any Award granted under the Plan or any rule or procedure
established by the Committee or the Board.

 

Section 12.18       Modification

 

This document contains all of the provisions of the Plan and no provisions may
be waived, modified or otherwise altered except in a writing adopted by the
Board.

 

Section 12.19       Governing Law

 

All questions pertaining to validity, construction and administration of the
Plan and the rights of all persons hereunder shall be determined with reference
to, and the provisions of the Plan shall be governed by and shall be construed
in conformity with, the internal laws of the Commonwealth of Pennsylvania
without regard to any of its conflict of laws principles.

 

ARTICLE XIII
CHANGE OF CONTROL

 

Section 13.1         Options and SARS

 

In the event of a Change of Control, all Options and SARs outstanding on the
date of such Change of Control shall become immediately and fully exercisable,
provided that in the case of any outstanding Options or SARs subject to a
performance-based vesting schedule, performance shall be deemed to have been
achieved at the target level or, if greater, the actual level of achievement as
of the

 

23

--------------------------------------------------------------------------------


 

date of the Change of Control, annualized for the entire performance period, if
appropriate, and, in the case of SARs, if payable in cash, shall be paid within
thirty (30) days after a Change of Control to all Grantees who have been granted
such Award. In all other respects not inconsistent with such acceleration, the
Options and SARs shall continue to be governed by the terms of their Award
Agreements and the Plan.

 

Section 13.2         Restricted Stock Awards and Phantom Stock Unit Awards

 

In the event of a Change of Control, all restrictions with respect to Restricted
Stock Awards and Phantom Stock Unit Awards shall immediately lapse, provided
that in the case of any outstanding Restricted Stock Awards or Phantom Stock
Unit Awards with restrictions subject to the achievement of certain
performance-based goals, performance shall be deemed to have been achieved at
the target level or, if greater, the actual level of achievement as of the date
of the Change of Control, annualized for the entire performance period, if
appropriate, and, if payable in cash, shall be paid within thirty (30) days
after a Change of Control to all Grantees who have been granted such Award.

 

ARTICLE XIV

AMENDMENT AND TERMINATION

 

Section 14.1         Amendment; No Repricing

 

The Board with respect to the Plan, and the Grantor with respect to any Award
Agreement, reserve the right at any time or times to modify, alter or amend, in
whole or in part, any or all of the provisions of the Plan or any Award
Agreement to any extent and in any manner that it or he, as the case may be, may
deem advisable, and no consent or approval by the shareholders of the Company,
by any Grantee or Beneficiary, or by any other person, committee or entity of
any kind shall be required to make any modification, alteration or amendment;
provided, however, that the Board shall not, without the requisite affirmative
approval of the shareholders of the Company, make any modification, alteration
or amendment that requires shareholders’ approval under any applicable law, the
Code or stock exchange requirements. No modification, alteration or amendment of
the Plan or any Award Agreement may, without the consent of the Grantee (or the
Grantee’s Beneficiaries in case of the Grantee’s death) to whom any Award shall
theretofore have been granted under the Plan, adversely affect any right of such
Grantee under such Award, except in accordance with the provisions of the Plan
and/or any Award Agreement applicable to any such Award. Subject to the
provisions of this Section 14.1, any modification, alteration or amendment of
any provisions of the Plan may be made retroactively. Except as otherwise
provided in Section 11.2 hereof, neither the Committee nor the Board shall
reduce the SAR Base Amount or Option Price, as applicable, of Stock Options or
SARS previously awarded to any Grantee, whether through amendment, cancellation
or replacement grant, or any other means, without the requisite prior
affirmative approval of the shareholders of the Company.

 

Section 14.2         Suspension or Termination

 

The Board reserves the right at any time to suspend or terminate, in whole or in
part, any or all of the provisions of the Plan for any reason and without the
consent of or approval by the shareholders of the Company, any Holder or any
other person, committee or entity of any kind; provided, however, that no such
suspension or termination shall adversely affect any right or obligation with
respect to any Award theretofore made except as herein otherwise provided.

 

24

--------------------------------------------------------------------------------


 

ARTICLE XV
SECTION 409A

 

It is the intention of the Company that no Award shall constitute a
“nonqualified deferred compensation plan” subject to Section 409A of the Code,
unless and to the extent that the Grantor specifically determines otherwise as
provided in the immediately following sentence, and the Plan and the terms and
conditions of all Awards shall be interpreted accordingly. The terms and
conditions governing any Awards that the Grantor determines will be subject to
Section 409A of the Code, including any rules for elective or mandatory deferral
of the delivery of cash or shares pursuant thereto and any rules regarding
treatment of such Awards in the event of a Change of Control, shall be set forth
in the applicable Award Agreement, and shall comply in all respects with
Section 409A of the Code.

 

ARTICLE XVI
EFFECTIVE DATE AND TERM OF THE PLAN

 

The Plan shall become effective on the Effective Date if it is approved by the
shareholders of the Company. No Award shall be granted under the Plan after the
date specified in Section 4.1.4. The Plan will continue in effect for existing
Awards as long as any such Awards are outstanding.

 

25

--------------------------------------------------------------------------------